IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 443PA16

                             Filed 22 December 2017

STATE OF NORTH CAROLINA

             v.
RONNIE PAUL GODBEY



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 792 S.E.2d 820 (2016), finding no error

after appeal from a judgment entered on 8 December 2014 by Judge Christopher W.

Bragg in Superior Court, Rowan County.         Heard in the Supreme Court on

13 December 2017.


      Joshua H. Stein, Attorney General, by Anita LeVeaux, Special Deputy Attorney
      General, and Sherri Horner Lawrence, Assistant Attorney General, for the
      State.

      Glenn Gerding, Appellate Defender, by James R. Grant, Assistant Appellate
      Defender, for defendant-appellant.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.